Citation Nr: 1442373	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-50 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.

The claim was remanded in June 2013 so the Veteran could have a Travel Board hearing before a Veterans Law Judge.  A copy of the hearing transcript from the June 2014 Board hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's June 2014 hearing, both she and her representative raised the theory of entitlement of secondary service connection for her headaches.  Specifically, they both stated the belief that it was possible the headaches were secondary to her service-connected cervical spine condition. 

The only medical evidence of record that addresses the etiology of the Veteran's headache disability is the August 2012 VA examination report.  In this report, the VA examiner only addressed the likelihood of a relationship between the Veteran's current headache condition and her military service and the accident incurred therein.  The examiner did not address whether the headaches are related to (caused or aggravated by) her service-connected cervical spine disability.   To date, this theory of entitlement has not been addressed in any of her multiple VA examinations or in the voluminous VA treatment records.  Thus, a remand is necessary for a supplemental opinion regarding this alternative theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate VCAA notice regarding secondary service connection claims.  

2.  Forward the claims file to the examiner who performed the August 2012 VA examination to obtain a supplemental opinion.  If that examiner is not available, schedule the Veteran for an appropriate examination, in which case, a complete examination including all relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the claims file.  

The examiner is asked is asked to provide an opinion on whether it is as likely as not (50% or greater probability) that the Veteran's migraine headaches have been caused or aggravated (i.e. permanently increased in severity) by her service-connected cervical spine disability.  Consideration must be given to the multiple VA examinations of record concerning her service-connected cervical spine, as well as the Veteran's lay statements surrounding the original in-service incident of January 1997 when she fell on her head.  

The rendered opinion must be accompanied by explanatory rationale, i.e., with medical explanation or citation to the record.  The examiner must address both causation and aggravation.  If aggravation is found, the examiner is asked to determine a baseline level of severity of the headache disability before aggravation by the service-connected cervical spine disability.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include an adequate response to the specific opinion requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



